(2008)
Mary Kathleen JACOBS-CARDENAS-JOHNSON, Plaintiff,
v.
CITY OF WASHINGTON et al., Defendants.
Civil Action No. 08 1960.
United States District Court, District of Columbia.
November 14, 2008.

MEMORANDUM OPINION
JAMES ROBERTSON, District Judge.
The plaintiff has filed a pro se complaint and an application to proceed in forma pauperis. The Court will grant the application to proceed in forma pauperis, but will dismiss the complaint as frivolous and delusional.
Plaintiff's complaint states in part that she is seeking to have "my Mom's Prosecutor appt. of the Pentagon because she is deceased." (Compl. at 2.)[1] It further states that "an Egyptian Doctor that was here ... was indeed attempting to force me to become his own Blood and Brain research." (Id.) And, "[i]t is my DNA that the Egyptian Doctor wants and has harmed me several times throughout my life because of. My DNA and future Embryo's are to become the United States Aerospace-Aeronautics future Astronauts of the United States of America." (Id. at 3.) The complaint alleges no wrong-doing by any of the named defendants, but rather requests that the City of Washington to keep her safe. She also requests the Court to "produce and schedule for [her], by Law" an appointment for the U.S. Military Pentagon Court. (Id. at 5.)
This complaint presents precisely the sort of "fantastic or delusional scenarios" that warrant dismissal. Neitzke v. Williams, 490 U.S. 319, 328, 109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989). Accordingly, this complaint will be dismissed under 28 U.S.C. § 1915(e)(2)(B)(i) (requiring dismissal of frivolous complaints).
A separate order accompanies this memorandum opinion.
NOTES
[1]  The pages of the complaint are unnumbered.